DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7 and newly introduced claims 21-34) in the reply filed on December 20, 2021 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-6, and 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 	Claim 1 recites the limitation “fitting the determined warpage measurements of the substrate due to the thin film deposition to a low order polynomial as a function of coordinates of the plurality of measurement locations on the surface of the substrate; evaluating the low order polynomial for at least one coordinate of a measurement location; and subtracting the evaluated low order polynomial for the at least one coordinate of a measurement location from the warpage measurement of the substrate”  is a mathematical step of abstract regression analysis.  	This judicial exception is not integrated into a practical application because the non-mathematical steps of the claim (deposition and measuring steps) are conventional to thin film formation (see Mikagi (US 2003/0025202) Para [0069])  and thus the steps do not amount to more than the exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the deposition and measurement steps are routine to thin film formation (see Mikagi (US 2003/0025202) Para [0069])).
	Claim 21 recites the limitation “determining a low order wafer warpage as a function of location on the semiconductor wafer using warpage measurements from a plurality of locations on the semiconductor wafer; and performing a mathematical operation on the low order wafer warpage and the warpage measurement” is a mathematical step of abstract regression analysis.
	This judicial exception is not integrated into a practical application because there are . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the non-mathematical steps limitation of the preamble are drawn to a step for evaluating stress.
	Claim 29 recites the limitation “generating a polynomial as a function of at least one of the coordinate axes and the warpage measurements at the plurality of locations on the surface of the semiconductor wafer; and performing a mathematical operation on the polynomial” is a mathematical step of abstract regression analysis.
	This judicial exception is not integrated into a practical application because  the non-mathematical step of the claim (measuring step) is conventional to thin film formation (see Mikagi (US 2003/0025202) Para [0069])  and thus the step does not amount to more than the exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the measurement step is routine to thin film formation (see Mikagi (US 2003/0025202) Para [0069]) .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 21-22, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko (US 2020/0091089).
	Claim 1, Ko discloses (Figs. 1-12) a method, comprising the steps of: 	depositing a thin film on a surface of a substrate (Para [0055], silicon oxide film is formed on a silicon wafer); 	measuring a warpage of the substrate after the thin film deposition (warpage of wafer was measured after deposition by a device, Para [0055]) at a plurality of measurement locations on the surface of the substrate (Fig. 2 shows the warpages of a silicon wafer at a plurality areas of the surface which are measured according to Stoney equation, Para [0046]); 	determining a warpage of the substrate due to the thin film deposition at a plurality of measurement locations on the surface of the substrate (Fig. 4 shows warpages amount with different wafer thicknesses which would then be used to the determine the warpage in multiple areas of the wafer like Fig. 2, Para [0057]); 	fitting the determined warpage measurements of the substrate due to the thin film deposition to a low order polynomial as a function of coordinates of the plurality of measurement locations on the surface of the substrate (observed warpage is fit to a relational formula based on thickness of location measured, y=760.5(x/775-1), Para [0058]; 	evaluating the low order polynomial for at least one coordinate of a measurement location (formula is evaluated for a certain thickness x (Para [0060]); and 	subtracting the evaluated low order polynomial for the at least one coordinate of a measurement location from the warpage measurement of the substrate after the thin film deposition at the measurement location (warpage measure in Para [0055] was subtracted by the relational formula, Para [0060]).	Claim 2, Ko discloses (Figs. 1-12) the method of claim 1, further comprising: 	prior to depositing the thin film, measuring a first warpage of the substrate at the plurality of measurement locations on the surface of the substrate (warpage of wafer is determined prior to deposition of film layer, Para [0038] –[0039]); 	wherein the determining a warpage of the substrate due to the thin film deposition includes subtracting the first warpage measurement from the warpage measurement of the substrate due to the thin film deposition at the plurality of locations on the surface of the substrate (amount of warpage due to film stress can be determined by calculating the difference, Para [0046] –[0050]).	Claim 4, Ko discloses (Figs. 1-12) the method of claim 1, further comprising using the result of the subtracting step to determine an adjustment in a parameter affecting the depositing the thin film (Para [0083] using the calculations of steps S1-S3).	Claim 5, Ko discloses (Figs. 1-12) the method of claim 1, wherein the measuring the warpage of the substrate includes: measuring in a direction approximately normal to the surface of the substrate (Fig. 3 shows warpage would be perpendicular to the surface of the substrate as the wafer can form a saddle shape, and thus this warpage would be measured, Para [0047]).
	Claim 21, Ko discloses (Figs. 1-12) a method for evaluating stress in a thin film deposited upon a semiconductor wafer (Fig. 1, method for calculating stress on wafer from film, Para [0080]), comprising: 	determining a low order wafer warpage as a function of location on the semiconductor wafer using warpage measurements from a plurality of locations on the semiconductor wafer (low order function calculation of warpage based on thickness of wafer, Y=A(x/t-1, Para [0017]); and 	performing a mathematical operation on the low order wafer warpage and the warpage measurement (in an example 1, a formula is formed by plugging in standard thickness resulting in formula 1 y=760.5(x/775-1, Para [0058]).	Claim 22, Ko discloses (Figs. 1-12) the method of claim 21, wherein determining the low order wafer warpage includes fitting the warpage measurements to a low order polynomial as a function of coordinates of the plurality of measurement locations on the surface of the semiconductor wafer (observed warpage is fit to a relational formula based on thickness of location measured, y=760.5(x/775-1), Para [0058], 	wherein performing the mathematical operation includes: 	evaluating the low order polynomial for at least one coordinate of a measurement location (formula is evaluated for a certain thickness x (Para [0060]); 	subtracting the evaluated low order polynomial for the at least one coordinate of a measurement location from the warpage measurement at the measurement location (warpage measure in Para [0055] was subtracted by the relational formula, Para [0060]).
	Claim 29, Ko discloses (Figs. 1-12) a method, comprising: 	measuring a warpage of a semiconductor wafer at a plurality of locations on a surface of the semiconductor wafer (warpage of wafer was measured after deposition by a device, Para [0055]), the plurality of locations identified using a coordinate axes (warpage defined by x and y directions, Para [0047]); 	generating a polynomial as a function of at least one of the coordinate axes and the warpage measurements at the plurality of locations on the surface of the semiconductor wafer (relational formula y=A(x/t-1) is warpage reduction y as a function of thickness in y direction, Para [0050]); and 	performing a mathematical operation on the polynomial (relational formula evaluated for a value in Para [0058]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2020/0091089) in view of Poiesz (US 2020/0292947).
Claim 3, Ko discloses the method of claim 1.	Ko does not explicitly disclose wherein the low order polynomial is a second order polynomial.	However, Poiesz discloses a coating layer causing a second order warping in a substrate (Para [0087]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to model warpage with a second-order polynomial as the shapes of warpage are bowls or saddles (see Ko Figs 1-3).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2020/0091089) in view of Ishibashi (US 2007/0192058).
Claim 6, Ko discloses the method of claim 1.	Ko does not explicitly disclose wherein the measuring the warpage of the substrate includes: interferometric measurement of a difference in distance between a reference plane and the surface of the substrate.	However, Ishibashi discloses measuring warpage of a substrate using a interferometry flatness tester which compares surface of substrate to a fixed point (Para [0080] – [0081]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the interferometer of Ishibashi for warpage measurement as it is a conventional method for flatness testing (Ishibashi, Para [0087]).	Claims 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2020/0091089) in view of Walecki (US 2018/0308971).
	Claim 30, Ko discloses the method of claim 29.	Ko does not explicitly disclose wherein the polynomial is a regression polynomial, wherein performing the mathematical operation includes generating a high order polynomial by removing low order elements of the regression polynomial, the method comprising evaluating the high order polynomial for a location on the semiconductor wafer surface.	However, Walecki discloses a regressive polynomial (Para [0045] – [0047]) wherein performing the mathematical operation includes generating a high order polynomial by removing low order elements of the regression polynomial (w(x) is a shape of substrate equation in a 4th order and to find the change in the shape of the substrate (i.e. stress) a derivative is taken which would remove the low order elements (i.e. constants), Para [0044] – [0049]) , the method comprising evaluating the high order polynomial for a location on the semiconductor wafer surface (the derivative is evaluated at support point a in the substrate (Para [0045], [0049]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the regressive polynomial generation of Walecki as it allows for prediction of stress topography of a substrate and how to decrease the curvature (Walecki, Para [0037] – [0042]).	Claim 31, Ko in view of Walecki discloses the method of claim 30.	Ko discloses (Figs. 1-12) wherein the measuring the warpage includes: measuring the warpage includes measuring the warpage a direction substantially normal to the surface of the semiconductor wafer at the plurality of locations on the surface of the semiconductor wafer (Fig. 3 shows warpage would be perpendicular to the surface of the substrate at various locations as the wafer can form a saddle shape, and thus this warpage would be measured, Para [0047]) wherein the coordinate axes are substantially parallel to the surface of the semiconductor wafer (warpage defined by x and y directions, where y direction would be parallel to wafer, Para [0047]).	Claim 32, Ko in view of Walecki discloses the method of claim 31.	Walecki discloses wherein the regression polynomial has at least a third order (derivative of fourth order wafer shape would be of third order, Para [0044] – [0049]).	Claim 33, Ko in view of Walecki discloses the method of claim 32.	Walecki discloses wherein the low order elements of the regression polynomial which are removed in the generating step are of second order and less (in the derivative of the shape of the wafer w(x) the constant which is a zero order element would be removed, Para [0044] – [0049]).	Claim 34, Ko in view of Walecki discloses the method of claim 30.	Ko discloses (Figs. 1-12) further comprising depositing a thin film on the surface of the semiconductor wafer (Para [0055], silicon oxide film is formed on a silicon wafer), wherein the measuring a warpage of a semiconductor wafer in a direction substantially normal to a surface of the semiconductor wafer surface at a plurality of locations on the surface of the semiconductor wafer (Fig. 2 shows the warpages of a silicon wafer at a plurality areas of the surface which are measured according to Stoney equation, Para [0046]) includes: 	prior to depositing the thin film on the surface of the semiconductor wafer, measuring a first warpage of the semiconductor wafer at the plurality of locations on the surface of the semiconductor wafer (warpage of wafer is determined prior to deposition of film layer, Para [0038] –[0039]); and 	after depositing the thin film on the surface of the semiconductor wafer, measuring a second warpage of the semiconductor wafer at the plurality of locations on the surface of the semiconductor wafer (warpage of wafer after thin film deposition is measured at a plurality of locations to give the saddle shape topography of Fig. 2, Para [0045] –[0046]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/               Examiner, Art Unit 2819                                                                                                                                                                                         /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819